Citation Nr: 1002252	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with right heel spur, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January through May of 
1988 and from March 1989 through March 1991.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied an increased 
rating for bilateral flatfeet with right heel spur.

By way of procedure, the Board notes that a separate claim 
for service connection for left foot heel spur with plantar 
fasciitis was denied in a May 2008 rating decision.  In her 
March 2009 appellate brief, filed in connection with her 
claim for an increased rating for bilateral flatfeet with 
right heel spur, the Veteran asserted that service connection 
had already been granted for left foot heel spur.  She 
reasoned that where a heel spur is shown to be commonly 
associated with plantar fasciitis, the RO should have 
considered a separate and independent increased rating for 
plantar fasciitis of the left foot, rather than treating it 
as its own independent service connection claim.

In an April 2009 remand, the Board observed that the prior 
May 2008 rating decision could not simply be ignored.  
Moreover, the Board now notes that although the record 
reflects that the Veteran was previously service-connected 
for right foot heel spur, she was never service-connected for 
left foot heel spur.  Nonetheless, in its remand the Board 
determined that, given the RO's prior May 2008 rating 
decision, the Veteran was required to properly invoke the 
Board's jurisdiction to review that issue.  Accordingly, it 
construed the Veteran's contentions in her March 2009 brief 
as a timely notice of disagreement for the issue of service 
connection for left foot heel spur with plantar fasciitis.  
As the brief had been filed directly with the Board, and a 
Statement of the Case had not yet been provided by the RO on 
that issue, the Board remanded that issue, based upon 
Manlincon v. West, 12 Vet. App. 238 (1999).  In its remand, 
the Board advised the Veteran that a timely substantive 
appeal was still required in order to perfect her appeal on 
the issue of service connection for left heel spur with 
plantar fasciitis.  The Board directed that in the absence of 
a timely substantive appeal, only the issue of an increased 
rating for bilateral pes planus with right foot heel spur 
would be returned to the Board for its appellate 
consideration.

In accordance with the Board's remand the Veteran was 
provided a Statement of the Case, in August 2009, on the 
issue of service connection for left foot heel spur with 
plantar fasciitis.  An accompanying letter advised her that 
she was required to file a substantive appeal within 60 days 
or the remainder of the one-year period from the date of the 
May 2008 rating decision.  The Veteran did not, however, file 
a substantive appeal within that period.  Accordingly, the 
only issue on appeal in this case is the Veteran's claim for 
entitlement to an increased rating for bilateral pes planus 
with right heel spur.


FINDINGS OF FACT

1.  For the period before June 5, 2006, the Veteran's 
bilateral pes planus with right heel spur was productive of 
right heel pain, but was not productive of severe pes planus, 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.

2.  For the period from June 5, 2006 through November 14, 
2006, the Veteran's bilateral pes planus with right heel spur 
was manifested by severe pes planus, severe overpronation in 
stance and gait, and swelling, and responded favorably to 
treatment which included orthopedic shoes and appliances, but 
was not productive of pronounced pes planus with extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo-achilles on 
manipulation.

3.  For the period after November 14, 2006, the Veteran's 
bilateral pes planus with right heel spur was productive of 
mild pes planus, ongoing right heel pain, and calluses, and, 
continued to respond favorably to treatment which included 
orthopedic shoes and appliances; however, was not productive 
of severe pes planus, objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, or indication of swelling on use.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus with right heel spur has not been 
met for the period before June 5, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.57 4.71a, Diagnostic Code 
5276 (2009).

2.  The criteria for a 30 percent evaluation for bilateral 
pes planus with right heel spur have been met for the time 
period from June 5, 2006 through November 14, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic 
Code 5276 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus with right heel spur has not been 
met for the period after November 14, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such 
cases, staged ratings are  appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings for each such distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 governs the 
criteria for rating pes planus disabilities.  A 10 percent 
rating is appropriate for moderate acquired bilateral pes 
planus characterized by weight-bearing line over, or medial 
to, the great toe; inward bowing of the tendo-achilles; and 
pain on manipulation and use of the feet.  A 30 percent 
rating is warranted for severe acquired bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent rating is assigned for pronounced, 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo-achilles on manipulation that 
is not improved by orthopedic shoes or appliances. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

For the reasons discussed below, the Board concludes that the 
evidence supports the assignment of a staged rating of 30 
percent, and no higher, for the period from June 5, 2006 
through November 14, 2006, but that the record does not 
support the assignment of a rating higher than 10 percent for 
the period before June 5, 2006 or after November 14, 2006.



A.  Period before June 5, 2006

VA treatment records from February 2006 through April 2006 
reflect complaints of right heel pain.  An examination of the 
feet performed in February 2006 revealed the absence of 
swelling, normal skin, and good bilateral range of motion.  
These records do not indicate that the Veteran was prescribed 
treatment via orthotics or orthopedic shoes at that time.

Based upon the foregoing evidence, the Board finds that, the 
Veteran is not entitled to a disability evaluation in excess 
of 10 percent for bilateral pes planus with right heel spur 
for the period before June 5, 2006.  To that extent, this 
appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

B.  Period from June 5, 2006 through November 14, 2006

A June 5, 2006 VA podiatry consultation note records that the 
Veteran reported left heel pain which prevented her from 
standing for long periods of time at her job as a school 
teacher.  Although an examination revealed the absence of 
edema, cellulitis, and erythema, severe pes planus which was 
productive of severe overpronation in the Veteran's stance 
and gait was noted.  Pain on palpation was observed in the 
right plantar central and medial heel.

In the Veteran's July 2006 Notice of Disagreement, she 
reported pain and swelling in both feet.  Specifically with 
regard to her left foot, she related that symptoms caused 
difficulty walking.

Subsequent VA treatment records from September 2006 through 
October 2007 reveal that the Veteran underwent injections in 
her feet, wore New Balance shoes, and used foot orthotics.  
These records reflect that this treatment resulted in 
improvement of her foot condition.  A November 14, 2006 
podiatry note records that the Veteran stated she was 
experiencing very little pain at that time.  No pain was 
noted on palpation of either heel.

The evidence for the period from June 5, 2006 through 
November 14, 2006 demonstrates the presence of severe pes 
planus and overpronation accompanied by complaints of 
swelling in both feet.  The records further indicate that the 
Veteran was treated with injections, orthopedic shoes, and 
foot orthotics, to which the Veteran responded favorably.  
The evidence during that time period does not demonstrate 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the tendo-achilles on 
manipulation.  Under the circumstances, the Veteran is 
entitled to a disability evaluation of 30 percent, and no 
more, for bilateral pes planus for the period from June 5, 
2006 through November 14, 2006.  To that extent, this appeal 
is granted.  38 C.F.R. §§ 4.3, 4.7.

C.  Period after November 14, 2006

VA treatment records after November 2006 reflect that the 
Veteran's foot condition responded favorably to treatment.  
In January 2007, the Veteran reported ongoing pain in her 
left heel but stated that she felt much better.  In May 2007, 
she stated that her heel pain was under control but reported 
that she was experiencing tightness in her left foot.  No 
pain was noted on palpation at that time.

In November 2007, the Veteran underwent a VA examination, 
during which she reported pain in the longitudinal arches of 
both feet and pain anterior to her left heel.  She reported 
that she continued to wear corrective shoes and that she was 
working as a first grade teacher.  An examination of the feet 
revealed mild flattening of the longitudinal arches 
bilaterally with pain on palpation of the soles of both feet.  
Although the Veteran was noted to be walking with a limp, the 
examiner observed no calluses, breakdown of skin, or unusual 
shoe wear.  Weight-bearing and non-weight-bearing alignment 
of the Achilles tendon appeared the same and no manipulation 
was needed.  No valgus or forefoot or midfoot malalignment 
was noted.  The examination report does not indicate the 
presence of any marked deformity such as pronation or 
abduction.

VA treatment records from January 2008 through April 2009 
continue to document that the Veteran received additional 
injections and continued to use orthotics and a passive night 
splint.  In June 2008, she reported that the orthotics were 
working, despite reports of increased right heel pain.  On 
examination, she demonstrated moderate pain on palpation of 
the bilateral medial calcaneal tubercle which was worse in 
her right foot.  In September 2008, she reported ongoing 
right heel pain when rising from a resting position.  She 
stated that she believed that use of her prescribed night 
splints were helping and that she used them consistently.  
Despite the Veteran's reports that orthotic treatment was 
helping, she reported in a statement, also in September 2008, 
that she experienced continuous pain in her right foot which 
she attributed to her plantar fasciitis and right heel spur.  
In her statement, she reported that she was using a TENS unit 
and was taking anti-inflammatory medication twice per day.  
According to the Veteran, symptoms at that time limited her 
mobility and caused difficulty in performing activities such 
as going to the grocery store.  In April 2009, the Veteran 
reported that her heel hurt much less.  No pain on palpation 
was observed during examination.

At an August 2009 VA examination, the Veteran reported that 
although her injection treatments yielded mixed results, her 
use of orthotics helped her symptoms.  She denied undergoing 
any surgical treatment for her feet.  She endorsed the 
occurrence of daily flare-ups, but reported that she was able 
to stand for 30 minutes and walk a distance of one mile 
before pain ensued.  The Veteran denied any effect on her 
activities of daily living and reported that she was working 
as a kindergarten teacher.  She stated that she did a lot of 
sitting at work.  On examination, the Veteran was able to 
wiggle her toes without pain.  No foot edema, hammertoes, or 
skin breakdown was observed.  Although the Veteran was noted 
to demonstrate gait within normal limits, increased calluses 
were noted on both heels.  Mild bilateral pes planus was 
observed.  Pain was produced on palpation over the medial 
longitudinal arch and over both heels near the planter fascia 
insertions.

Based upon the foregoing evidence, for the period after 
November 14, 2006, the Veteran is not entitled to an 
evaluation in excess of 10 percent for bilateral pes planus 
with right heel spur.  The evidence relevant to this time 
period reflects that the Veteran's disorder responded 
favorably to treatment, which included the use of orthotics.  
The November 2007 and August 2009 VA examinations revealed 
mild pes planus.  Although the Board acknowledges findings of 
increased calluses on both heels at the August 2009 VA 
examination, no marked deformity such as pronation or 
abduction or swelling or edema was observed.  

Overall, the evidence does not support a rating for the 
Veteran's bilateral pes planus disability in excess of 10 
percent for the period after November 14, 2006.  Treatment 
records after November 2006 indicate that the Veteran's 
symptoms continued to improve with orthotic treatment.  
Although calluses were noted on the Veteran's feet at her 
August 2009 VA examination, the remainder of that 
examination, the Veteran's November 2007 VA examination, and 
the VA treatment records since November 2006 do not reflect 
severe pes planus, nor do they show objective evidence of 
marked deformities such as pronation or abduction, 
accentuated pain on manipulation and use, or swelling on use.  
The evidence continued to demonstrate improvement in the 
Veteran's symptoms with the use of orthotics.   November 2007 
VA examination revealed mild pes planus with no marked 
deformities, calluses or breakdowns of skin, that weight-
bearing and non-weight-bearing alignment of the Achilles 
tendon appeared the same, and no deformities such as 
abduction or pronation.   To that extent, this appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Other Considerations

The Veteran has submitted no evidence showing that this 
disorder has markedly interfered at any time with her 
employment status beyond that interference already 
contemplated by the assigned evaluation.  Although the Board 
acknowledges statements by the Veteran that she was required 
to sit frequently at her job as a school teacher, the 
evidence does not indicate any interruption to or 
interference with the performance of her occupation.  Also, 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for an increased evaluation for bilateral flat feet 
in a March 2006 notice letter.  In that letter, the Veteran 
was also notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, in order to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  However, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) vacated Vazquez-
Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), 
580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and does not require 
VA to notify a veteran of the alternative diagnostic codes or 
of potential daily life evidence.

In the present case, the aforementioned March 2006 notice 
letter informed the Veteran of the information and evidence 
needed to substantiate her increased rating claim.  
Specifically, the Veteran was advised that she was required 
to submit evidence showing that her service-connected 
bilateral flatfoot condition had increased in severity.  She 
was further advised that such evidence could consist of 
statements from her doctor which expressed physical and 
clinical findings, laboratory test results or x-rays, and 
statements from individuals who might be able to describe her 
disability based upon their knowledge and personal 
observations.  Following a reasonable period of time in which 
the Veteran had an opportunity to respond to this March 2006 
notice letter, the Veteran's claim for increased rating was 
adjudicated in a June 2006 rating decision.  In addition, the 
Board observes that notice fully compliant with the stricter 
notice requirements of Vazquez-Flores I was provided to the 
Veteran in August 2008.

VA has also fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, and VA 
treatment records have been obtained.  Additionally, she was 
afforded VA examinations in November 2007 and August 2009 
which were performed by examiners who reviewed the claims 
file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a staged rating of 30 percent and no more for 
bilateral pes planus with right heel spur hearing loss for 
the period from June 5, 2006 through November 14, 2006, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


